The opinion of the Court was drawn up by
Appleton, J.
The note, on which it is sought to charge the defendant as indorser, was lodged with the City Bank, Bath, for collection, and, by its cashier, was sent to the Globe Bank, Boston, where, not being paid at maturity, it was protested, and, on the same day, notice of demand and non-payment to the indorser, was forwarded by mail, enclosed to the cashier of the City Bank, who was the last indorser, by whom it was transmitted, the next mail, to the defendant, directed to him at his place of residence.
The counsel for the defendant interpose various objections to the plaintiffs’ right to recover.
1. It is insisted that the protest, being after banking hours, is too late.
From the deposition of the notary, it appears that, a few moments after banking hours had closed, but while the bank was open and its officers were in attendance, at the instance of its cashier, he demanded payment, which was refused, and, being informed there were no funds provided, he protested the note, &c.
The maker of a note payable to a bank, has, unless in case of demand and refusal on the last day, in banking hours, the whole of the day in which to make payment. If not paid during banking hours, the note is dishonored. Church v. Crane, 21 Pick., 310. A presentment of a draft, payable at a bank, to the cashier, on the day of its maturity, but after business hours, and a refusal of payment, because the acceptor has provided no funds, is a sufficient demand to charge the in*292dorsers. Flint v. Rogers, 15 Maine, 65. Presentment of a bill out of the usual hours is sufficient, provided somebody be at the place and gives an answer. Henry v. Lee, 18 E. C. L., 273; Bank of Utica v. Smith, 18 Johns., 230.
2. It is objected that the protest does not show a sufficient notice to charge the indorser. But, if so, the defendant introduced the deposition of the notary public, by which it appears that, by the next mail after the protest, he sent to the last indorser notice of the demand and non-payment, thus bringing the case within that of Gilbert v. Dennis, 3 Met., 495.
3. The notice of the demand and non-payment was sent on the day of the protest, by mail, to the cashier of the City Bank, who testifies that, by the next mail, he forwarded the same, properly directed, to the defendant. Each indorser to a bill has one day in which to notify his preceding indorser. The notice to defendant was seasonably forwarded.
4. It was held, in Page v. Webster, 15 Maine, 249, where a note is made payable at either of the banks of a city, that the holder is not bound to give notice to the maker, at which of the banks the note will be presented for payment, when it falls due. The same question again arose in Langley v. Palmer, 30 Maine, 467, and received a similar decision. This question was not regarded, in Page v. Webster, as having been decided differently in Massachusetts; the case of North Bank v. Abbott, 13 Pick., 465, where a different opinion was intimated, not being deemed an authoritative decision of the question. But, in this case, it appears from the protest annexed to the deposition of the notary public, which the defendant offered as evidence, that the Globe Bank was where the promisor was notified to pay the note. The case is therefore not at variance with that of the North Bank v. Abbott.

Defendant defaulted.

Tenney, C. J., and Rice, Cutting and Goodenow, JJ., concurred.